DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/06/2020 have been fully considered but they are not persuasive. See rejection for newly added limitations. 

35 USC § 112:
The applicant states support for newly added limitations can be found at least in paragraphs 0156-159 and 0239 of the specification as originally filed. However, the examiner fails to find support for newly added limitations. In particular, claimed limitations “...receive a value corresponding to an identifier of the designated item, wherein the value corresponding to the identifier of the designated item is different from the control information; terminate the first application when the value associated with the identifier of the designated item is changed to an updated value...” Thus, rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-9, 13-16, 18 and 22-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1, 16 and 18 include limitations “...receive a value corresponding to an identifier of the designated item, wherein the value corresponding to the identifier of the designated item is different from the control information; terminate the first application when the value associated with the identifier of the designated item is changed to an updated value...”. However, originally filed specification fails to provide support for claimed limitations.
Claims 2, 22 and 26 include limitations “the receive a second application related to the broadcast program; and launch the first application with the second application, the first application is executed based on a first type of document, and the second application is executed based on a second type of document that is different from the first type of document”. However, originally filed specification fails to provide support for claimed limitations. 
Dependent claims 6-9, 13-15, 23-25 and 27-29 lack support and rejected for same reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15, 16 and 18 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Takechi et al (US PG Pub No. 2014/0090000).
Regarding claims 1, 16 and 18, Takechi et al teaches a reception apparatus [400], comprising:
	circuitry configured to: 
and control information, wherein the control information includes continuation range information, the continuation range information includes a designated item of a plurality of designated items, and the plurality of items  is associated with termination of the first application (i.e. application control code)(Figure 2, 4-6, 8; Abstract. Para. 0066, 0072, 0084, 0092, 0188, 0192 and 0196);
receive a value corresponding to an identifier of the designated item, wherein the value corresponding to the identifier of the designated item is different from the control information (i.e. application activation information description in EIT for an allocated channel)(Figures 2, 4-6, 8-10; Para. 0144-146, 0181, 0189 and 0197);
terminate the first application when the value associated with the identifier of the designated item is changed to an updated value (Figures 2, 4-6, 8-10; Para. 0144-146 and 0197).
Claim 15 is rejected wherein the value corresponding to the identifier of the designated item is transmitted in broadcast signal including directory information of transmitted data, and the broadcast signal is different from the control information including the continuation range information (Figures 2, 4-6, 8; Para. 0144-146, 0197 and 0228-236).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423